Title: Luis de Onís to Thomas Jefferson, 13 April 1814
From: Onís, Luis de
To: Jefferson, Thomas


          Monsieur  Philadelphie ce 13. Avril 1814.
          L’interet que Votre Excellence a toujours temoigné pour le bonheur et prosperité de la Nation Espagnole, m’encourage à lui offrir un exemplaire de la Constitution de sa Monarchie. J’espere que Votre Excellence voudra bien l’accepter comme un hommage de ma consideration pour les talents, qui distinguent si eminemment sa personne; et je me flâte que Votre Excellence verra avec plaisir tracés dans cette constitution une partie de loîx sages que Votre Excellence a sugerer à cette Republique pour consacrer la liberté et l’independance dont elle jouit avec tant de gloire.
          J’ai l’honneur d’etre avec la plus haute consideration
          De Votre Excellence Le trés humble et trés obeisst ServitrLe Chevalier de Onis
         
          Editors’ Translation
          
            Sir Philadelphia  13. April 1814.
            The interest that Your Excellency has always taken in the happiness and prosperity of the Spanish nation encourages me to offer you a copy of its monarchy’s constitution. I hope that Your Excellency will accept it as an expression of my respect for the talents that so eminently distinguish your person; and I flatter myself that Your Excellency will be pleased to see written in this constitution some of the wise laws that Your Excellency suggested to this republic in order to perpetuate the liberty and independence that it enjoys with such glory.
            I have the honor to be with the highest respect
            Your Excellency’s very humble and very obedient servantLe Chevalier de Onis
          
         